Citation Nr: 1722703	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a donor site scar.

2.  Entitlement to a rating in excess of 50 percent prior to May 17, 2016, for right wrist surgical ankylosis with degenerative joint disease.

3.  Entitlement to a rating in excess of 70 percent from May 17, 2016, for right wrist surgical ankylosis with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a noncompensable rating for a donor site scar and a 50 percent rating for right wrist ankylosis.

In a September 2016 rating decision, the RO increased the rating for the right wrist ankylosis to 70 percent, effective May 17, 2016.  Special monthly compensation was also awarded for the loss of use of one hand.


FINDINGS OF FACT

1.  The Veteran's donor site scar located on his right pelvis is painful, superficial, stable, less than 144 square inches, and does not cause any disabling effects.

2.  For the entire appeal, the Veteran's right wrist surgical ankylosis with degenerative joint disease more closely approximated extremely unfavorable ankylosis (loss of use of a major hand).  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for the donor site scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7804, 7805 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, prior to May 17, 2016, the criteria for a 70 percent rating, but no higher, for right wrist surgical ankylosis with degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003-5125 (2016).

3.  From May 17, 2016, the criteria for a disability rating in excess of 70 percent for right wrist surgical ankylosis with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DCs 5003-5125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in February 2010 and May 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Donor Site Scar

The Veteran seeks a higher rating for his donor site scar, which is located on his right pelvis.

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805.  The revisions are only effective for claims filed on or after September 23, 2008.  The Veteran filed his claim for an increased rating in September 2009, after the revisions became effective.  The revised rating criteria for scars are applicable in the present case.

The Veteran's donor scar has been assigned a zero percent rating 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effect(s) not considered in a rating provided under the diagnostic codes 7800-04 are to be rated under an appropriate diagnostic code.

Diagnostic code 7800 refers to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  This Code is not applicable because the Veteran's scar is not a burn scar and is not located on his head, face, or neck.  

Diagnostic Code 7801 refers to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  The 2010 and 2016 VA examination reports indicate that the Veteran's donor scar is superficial and linear; hence, this Code is not applicable.

Diagnostic Code 7802 refers to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square (sq.) centimeters(cm.) or greater.  The Veteran's donor scar is superficial, but linear; hence, this Code is not applicable.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  The revised code does not include a specific requirement of pain on objective examination.  38 C.F.R. § 4.118, DC 7804 (2016).

Post-treatment records show that the donor site scar is well-healed and does not interfere or impact the Veteran's ability to function or work.

At the February 2010 VA examination, the Veteran reported that his scar had become painful approximately one to two years prior; the discomfort was mildly progressively.  The Veteran reported use of Myoflex with temporary relief.  Objectively, the scar was located over the right lateral pelvic bone.  It measured 9 cm in length and 2 to 3 mm in width, with a 1 cm depression in the mid-portion of the scar to a depth approximately 3 to 4 millimeters (mm).  The scar was linear and non-tender without any induration, ulceration, or keloid formation.  The scar was nonadherence and did not interfere with the underlying function.  The diagnosis was donor scar over right pelvic rim, healed without objective residual.

At a May 2016 VA examination, the findings for the donor scar were essentially unchanged from the February 2010 examination.  The Veteran reported there had been no interval change since his last VA examination in 2010.  

Based on the evidence, a 10 percent rating is assigned for the entire appeal period under DC 7804.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  At the 2010 VA examination, the Veteran reported that his right pelvic bone, donor site scar was painful and discomfort was present.  At the 2016 examination, he reported that there had not been an interval change since the 2010 examination.  The Board finds his testimony credible and competent in this regard.  Although the 2016 examiner found the scar to be non-tender at the examination, the revised criteria do not include a specific requirement of pain on objective examination.  See 38 C.F.R. § 4.118, DC 7804 (2016).  As there is only one donor site scar that is service-connected, a higher initial rating for multiple scars is not warranted under DC 7804.  No other disabling effect(s) are noted to be present; thus, no higher ratings are warranted under other diagnostic codes.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, a higher evaluation is not warranted for the donor site scar for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107 (b). 

Surgical Ankylosis, Right Wrist 

The Veteran's right wrist disability is currently rated at 50 percent under DC 5214, for the period prior to May 17, 2016.  See 38 C.F.R. § 4.71a, DC 5214.  A 70 percent rating is in effect from May 17, 2016; pursuant to Diagnostic Code 5003-5125 (for extremely unfavorable ankylosis).  

Under DC 5214, a major extremity is to be assigned a 50 percent rating where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.  

Under Diagnostic Code 5125, loss of use of a major hand is rated at 70 percent.  38 C.F.R. § 4.71a, DC 5125.

Private treatment records show that in October 2008, the Veteran began complaining of pain that was at times felt to be a 10, on a scale of 1- 10; the pain wakes him from sleep.  On average, however, his pain was 4 out of 4.  Additional notes reflect that the Veteran reported he felt better after therapy, but the pain returns at night.  His grip strength was noted as 40 kilograms (kg).

In November 2008, Dr. M. noted swelling and significantly decreased right grip compared to the left (i.e. 60 kg on the right and 130 kg on the left.)  Although the Veteran reported had some good results from therapy, they were only temporary.

At a February 2010 VA examination, the Veteran reported his symptoms included a daily aching pain with functional limitation of loss of motion and inability to lift over 10 pounds.  He also noted stiffness, swelling, weakness, and flare-ups with activity.  The Veteran noted that he was employed as a city bus driver.  Objectively, the examiner noted the Veteran was right-handed and wearing a splint.  The joint was ankylosed with no movement as to dorsiflexion, palmar flexion, radial deviation and ulnar deviation.  These ranges of motion were all 0 degrees.  

A May 2016 VA examination report reflects the Veteran complained of pain located in the distal radius and distal ulna; he also reported weakness in his right hand up to the arm, as well as sharp shooting pain.  The pain was constant.  The Veteran reported that he was still employed as a city bus driver, but clarified that he uses his left hand for everything.  Objectively, the findings were identical to the 2010 examination regarding the lack of motion in the wrist.  The examiner noted that there was severe functional limitation and described the ankylosis as "extremely unfavorable."  The disability was noted to impact the Veteran's ability to perform any type of occupational task.  The examiner indicated that there was no functional impairment present such that no effective functions remained other than that which would be equally well served by an amputation with prosthesis.

Based on the evidence, and resolving reasonable doubt in the Veteran's favor, a 70 percent rating under DC 5125 is warranted for the entire appeal period.  

In reaching this determination, the Board notes that award for the 70 percent disability rating under DC 5125 was based on the findings of the May 2016 VA examiner who specifically assessed the Veteran's ankylosis as 'extremely unfavorable.'  A similar assessment was not provided in the 2010 examination report.  Nonetheless, a review of both examination reports shows that the clinical and subjective findings are essentially the same.  Both examinations reveal little to no movement of the wrist, severe functional loss, and symptoms of pain, weakness, swelling and stiffness.  The Board finds the Veteran's testimony credible and competent with regard to his symptoms and functional impairment.  Therefore, resolving all reasonable doubt in the Veteran's favor, a 70 percent disability rating under DCs 5003-5125 is assigned for the entire appeals period.  See Butts v. Brown, 5 Vet. App. 532, 539).

In his October 2016 notice of disagreement, the Veteran asserted that his 70 percent rating should be effective prior to May 17, 2016.  He also asserted that a 90 percent disability rating is warranted.  The Board's decision effectively resolves any issue that has been raised with respect to the effective date assigned.  

Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, a higher evaluation is not warranted for any period of time that is covered by this appeal.  Although the Veteran asserted that he is entitled to a 90 percent disability rating for his right wrist surgical disability, a 70 percent rating is the maximum evaluation allowed for loss of use of a single (major) hand.  See 38 C.F.R. § 4.71a, DC 5125.  Ratings of 90 percent, presumably under DCs 5120 and 5121, pertain to amputations of the arm, which is not the case here.  Further, a rating of 100 percent is warranted when there is loss of use of both hands.  See 38 C.F.R. § 4.71a, DC 5109.  As the Veteran's left, non-dominant hand is not service-connected; a rating of 100 percent is not warranted.  See 38 U.S.C.A. § 5107 (b).  

There are no additional expressly or reasonably raised issues presented on the record.  The Veteran has not raised a claim for a total disability rating based on individual unemployability, nor is one reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A 10 percent rating, and no higher, for a donor site scar is granted.

Resolving all reasonable doubt in the Veteran's favor, prior to May 17, 2016; a 70 percent rating, but no higher, for right wrist surgical ankylosis with degenerative joint disease is granted.

From May 17, 2016, a disability rating in excess of 70 percent for right wrist surgical ankylosis with degenerative joint disease is denied. 



 ____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


